DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68-76 and 79-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro (US 2008/0139910) in view of Ray’445 (US 2010/0332445).
Regarding claim 68, Mastrototaro discloses an analyte monitoring system, comprising: an analyte measurement device (paragraph [0008]) comprising an in vivo sensor adapted to measure an analyte (paragraphs [0027], [0052]), a processing device (paragraph [0033]), and a computer-readable storage medium (paragraph [0033]) having a software application stored thereon that, when executed, causes the processing device to: automatically cause display of the analyte measurement result if the analyte measurement result is outside of a target range for the user (paragraphs [0037]); and automatically cause display of a tagging input interface that requests that the user tag the analyte measurement result (paragraph [0066]), wherein the tagging input interface is automatically caused to be displayed only if the analyte measurement result indicates a potential issue with the measurement (paragraph [0066]).  Mastrototaro further discloses that the system and its communication functions may be automatically deactivated and reactivated based on a predetermined schedule comprising predetermined time periods (paragraph [0050]).
Mastrototaro does not disclose the software application including a “tagging mode” which, when enabled, causes triggering of the tagging input interface being caused by the analyte measurement result being outside a target analyte value range comprising upper and lower limits. Ray’445 teaches control of an analyte monitoring system (paragraph [0052]) which includes a tagging mode which is configured to take actions based on analyte measurement result values including automatically causing display of a tagging input interface that requests in real-time that the user tag the analyte measurement result in response to the analyte measurement result being outside of the target analyte range for the user (paragraphs [0068], [0071]); the Examiner notes that a range inherently has an upper limit and a lower limit (range: the set of values a function may take on https://www.merriam-webster.com/dictionary/range, the area of variation between upper and lower limits on a particular scale https://www.lexico.com/en/definition/range). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mastrototaro and included a tagging mode which, when enabled, includes an additional condition for triggering the tagging interface when the analyte measurement result is outside a target analyte value range, as taught by Ray’445, in order to provide context for outlier values. 
The Examiner notes that, as Mastrototaro’s system and communication functions are configured to be activated or deactivated according to a predetermined schedule comprising predefined time periods, this would result in Ray’445’s tagging mode also only being enabled/activated during these predefined time periods.
 
Regarding claim 69, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a post-meal tag (paragraph [0066]).  
Regarding claim 70, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a meal tag (paragraph [0066]).  
Regarding claim 71, Mastrototaro further discloses that the software application, when executed, causes the processing device to automatically cause display of the tagging input interface that requests the user tag the analyte measurement result with a tag selected from the group comprising: a drug administration, a drug amount, or a meal amount (paragraph [0066]).  
Regarding claim 72, Mastrototaro further discloses that the software application, when executed, causes the processing device to record the tag as a time-stamped event (paragraph [0066]).  
Regarding claim 73, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder for the user to enter information, wherein the information is selected from the group comprising: a time of a meal, an amount of a meal, a time of a bolus, or an amount of a bolus (paragraph [0070]).  
Regarding claim 74, Mastrototaro further discloses that the software application, when executed, causes the processing device to cause display of a reminder during each of a plurality of predefined time periods (paragraph [0070], the periods being determined from the user’s schedule).  
Regarding claim 75, Mastrototaro calls for the reminders to be delivered during time periods determined from the user’s profile and schedule and to cover normal meals, but does not specifically call for these periods to comprise a morning time period, a mid-day time period, and an evening time period. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have specifically used morning, mid-day, and evening time periods for reminders of events including meals, since Applicant has not disclosed use of these particular specific periods as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the meal periods derived from the user’s profile and schedule set forth in Mastrototaro. Moreover, it appears that either set of time periods would perform equally well to ensure that the user does not forget to log events such as regular meals. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mastrototaro and prompted the reminders during at least morning, mid-day, and evening time periods, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mastrototaro and Ray’445. 
Regarding claim 76, Mastrototaro further discloses that the information is associated with each of the plurality of predefined time periods, and wherein the software application, when executed, causes the processing device to cause display of the reminder during each of a plurality of predefined time periods only if the information associated with that predefined time period has not been entered (paragraph [0070], “if the user forgets”).  
Regarding claim 79, Mastrototaro further discloses that the analyte measurement result is a glucose measurement result (paragraph [0006]).  
Regarding claim 80, Mastrototaro further discloses that the software application, when executed, causes the processing device to determine whether the analyte measurement result is outside the target analyte range for the user (paragraph [0066]).  
Regarding claim 81, Mastrototaro further discloses that the tagging input interface is automatically caused to be displayed only if the analyte measurement result is determined to be outside of the target analyte range for the user and only if the at least one processing device is operating in a first mode, wherein the software application, when executed, causes the processing device to automatically operate in the first mode “based on” a health care professional office visit reminder (paragraph [0066], the tagging is intended for use at an office visit and the “reminder” can include the user being physically “reminded” of an upcoming visit).

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastrototaro, as modified and applied above, and further in view of Acevedo-Aviles (US 2006/0271565).
Mastrototaro and Ray’445 do not disclose the software application causing the processor to automatically cause display of the analyte measurement result even if it is outside the target range without causing display of the tagging interface if the tagging mode is disabled. Acevedo-Aviles teaches a software application which includes a tagging mode used to prompt a user for a tag which can be enabled or disabled (step 412, “Use tagging application?), where the application returns to the same process sequence regardless of whether the tagging mode was enabled or disabled (figure 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mastrototaro, as modified above, and configured the application to skip ahead to the step of displaying the analyte measurement result without first prompting for a tag if the tagging mode is disabled, as taught by Acevedo-Aviles, in order to save time during use of the system.

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. Applicant argues only that Mastrototaro as modified by Ray’445 does not disclose the tagging mode being enabled according to a predetermined schedule comprising predefined time periods. As Mastrototaro and Ray in combination do disclose this, set forth above, these remarks are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791